DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,790,036. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 1, although the conflicting claim is not identical, it is not patentably distinct from each other because the claim of the instant application is broader is broader than the claim of the patent cited above and would therefore be dominated by the claim of the patent. For instance, claim 1 of the instant application is anticipated with claim 1 of the cited with the omission of :for each test demarcation……test demarcation voltage”.
Regarding claim 2, the claimed limitation in this claim clearly claimed in claim 2 of the cited patent.
Regarding claim 3, the claimed limitation in this claim clearly claimed in claim 3 of the cited patent.
Regarding claim 4, the claimed limitation in this claim clearly claimed in claim 4 of the cited patent.
Regarding claim 5, the claimed limitation in this claim clearly claimed in claim 5 of the cited patent.
Regarding claim 6, the claimed limitation in this claim clearly claimed in claim 6 of the cited patent.
Regarding claim 7, the claimed limitation in this claim clearly claimed in claim 7 of the cited patent.
Regarding claim 8, although the conflicting claim is not identical, it is not patentably distinct from each other because the claim of the instant application is broader is broader than the claim of the patent cited above and would therefore be dominated by the claim of the patent. For instance, claim 1 of the instant application is anticipated with claim 1 of the cited with the omission of “for each test demarcation……test demarcation voltage”.
Regarding claim 9, the claimed limitation in this claim clearly claimed in claim 9 of the cited patent.
Regarding claim 10, the claimed limitation in this claim clearly claimed in claim 10 of the cited patent.
Regarding claim 11, the claimed limitation in this claim clearly claimed in claim 11 of the cited patent.
Regarding claim 12, the claimed limitation in this claim clearly claimed in claim 12 of the cited patent.
Regarding claim 13, the claimed limitation in this claim clearly claimed in claim 13 of the cited patent.
Regarding claim 14, the claimed limitation in this claim clearly claimed in claim 14 of the cited patent.
Regarding claim 15, although the conflicting claim is not identical, it is not patentably distinct from each other because the claim of the instant application is broader is broader than the claim of the patent cited above and would therefore be dominated by the claim of the patent. For instance, claim 1 of the instant application is anticipated with claim 1 of the cited with the omission of “responsive to determining……one error rate”.

Regarding claim 16, the claimed limitation in this claim clearly claimed in claim 16 of the cited patent.
Regarding claim 17, the claimed limitation in this claim clearly claimed in claim 17 of the cited patent.
Regarding claim 18, the claimed limitation in this claim clearly claimed in claim 18 of the cited patent.
Regarding claim 19, the claimed limitation in this claim clearly claimed in claim 19 of the cited patent.
Regarding claim 20, the claimed limitation in this claim clearly claimed in claim 20 of the cited patent.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






S. Dinh
2/13/21
/SON T DINH/Primary Examiner, Art Unit 2824